UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) [ X ] Annual Report Pursuant To Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the fiscal year ended June 30, 2014 [ ] Transition Report Under Section 13 Or 15(d) Of The Securities Exchange Act Of 1934 For the transition period from to COMMISSION FILE NUMBER:000-52766 GO-PAGE CORPORATION (Formerly Empirical Ventures, Inc.) (Name of small business issuer in its charter) NEVADA 27-0143340 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 500 North Rainbow Road Suite, 300, Las Vegas Nevada (Address of principal executive offices) (Zip Code) 702-448-8179 Issuer's telephone number Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $0.001 Par Value Per Share. Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes [ ] No [X] Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. Yes [X] No [ ] Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [ ] Indicate by check mark whether registrant has submitted electronically and posted on its corporate Website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes [ ] No [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [X] As of June 30, 2014, the last day of registrant’s fiscal year end, the aggregate market value of the registrant’s common stock, $0.001 par value, held by non-affiliates, computed by reference to the closing sale price of the common stock reported on the OTCPK as of June 30, 2014, was approximately $2,896. For purposes of the above statement only, all directors, executive officers and 10% shareholders are assumed to be affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date. As of April 20, 2015 the Issuer had 22,895,591 Common shares outstanding Documents Incorporated By Reference: None 2 GO-PAGE CORPORATION INDEX TO ANNUAL REPORT ON FORM 10-K Fiscal Year Ended June 30, 2014 Page PART I 5 Item 1. Business 11 Item 1A. Risk Factors 16 Item 1B. Unresolved Staff Comments 16 Item 2. Properties 16 Item 3. Legal Proceedings 16 Item 4. Mine Safety Disclosures 16 PART II Item 5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 17 Item 6. Selected Financial Data 19 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 20 Item 7A. Quantitative and Qualitative Disclosures about Market Risk 27 Item 8. Financial Statements and Supplementary Data 27 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 28 Item 9A. Controls and Procedures 28 Item 9B. Other Information 30 PART III Item 10. Directors, Executive Officers and Corporate Governance 31 Item 11. Executive Compensation 37 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 40 Item 13. Certain Relationships and Related Transactions, and Director Independence 41 Item 14. Principal Accounting Fees and Services 26 PART IV Item 15. Exhibits, Financial Statement Schedules 27 CERTIFICATION PURSUANT TO SECTION 302 (a) OF THE SARBANES-OXLEY ACT OF 2002 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1SARBANES-OXLEY ACT OF 2002 3 Cautionary Statement Regarding Forward Looking Statements Certain statements contained in this Annual Report on Form 10-K constitute "forward-looking statements". These statements, identified by words such as “plan”, "anticipate", "believe", "estimate", "should," "expect" and similar expressions include our expectations and objectives regarding our future financial position, operating results and business strategy. These statements reflect the current views of management with respect to future events and are subject to risks, uncertainties and other factors that may cause our actual results, performance or achievements, or industry results, to be materially different from those described in the forward-looking statements. Such risks and uncertainties include those set forth under the caption "Management's Discussion and Analysis or Plan of Operation" and elsewhere in this Form 10-K. We advise you to carefully review the reports and documents we file from time to time with the Securities and Exchange Commission (the “SEC”), particularly our Quarterly Reports on Form 10-Q and our Current Reports on Form 8-K. Forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by the forward-looking statements. We discuss many of these risks in greater detail in “Risk Factors.” Given these uncertainties, you should not place undue reliance on these forward-looking statements. Also, forward-looking statements represent our management’s beliefs and assumptions only as of the date of this report. You should read this report and the documents that we reference in this report and have filed as exhibits to the report completely and with the understanding that our actual future results may be materially different from what we expect. Except as required by law, we assume no obligation to update these forward-looking statements publicly, or to update the reasons actual results could differ materially from those anticipated in these forward-looking statements, even if new information becomes available in the future. As used in this Annual Report, the terms "we", "us", "our", Go-Page” and the “Company” mean Go-Page Corporation, unless otherwise indicated. All dollar amounts in this Annual Report are expressed in U.S. dollars unless otherwise indicated. 4 PART I ITEM 1. BUSINESS. Corporate Background Go-Page Corporation (Formerly Empirical Ventures, Inc. is a corporation formed under the laws of the State of Nevada on April 14, 2004, whose principal executive offices are located inLas Vegas Nevada.Our principal business isthe further development, and, marketing and sales via the Internet of a product called Go-Page. Recent Corporate Developments toJune 30, 2014 On June 9, 2014 (the “Closing Date”), Go-Page Corporation, a Nevada corporation (formerly Empirical Ventures, Inc.), closed a transaction(the “Transaction”) in the form of a license agreement, as amended (the “ License” or the “License Agreement”) with a company organized under the laws British Virgin Islands, “PSiTech Corporation” ("PSiTech"). In accordance with the terms and conditions of the License Agreement, and prior to the Closing Date, the Company has paid the sum of $50,000 to PSiTech. On September 19, 2014 Peter Schulhof became an Officer and Director of PsiTech Corporation, making Mr. Schulhof a related party as he is Director Of Go-Page Corporation and Psitech Corporation.The Licenseincludes theright to enter into certain agreements and use PSiTech's intellectual property. The Company did not acquire any plant and equipment, and any other business and operational assets of PSiTech as part of the License, and the Company did not hire any employees of PSiTech.PSiTech will continue as an independent company, operating in Hong Kong after the Transaction. The License relates to the development and operation of a Website, Internet and Mobile Marketing Platform in North America. The Company plans to utilize the License to provide unique website, online and mobile marketing services in North America.On the Closing Date and as part of the consideration for the License, the Company issued20,000,000 restricted shares of Common Stock to PSiTech. The shares of Common Stock issued to PSiTechhad a contract stated value, in managements estimation,of $20,000, based on several factors, including, the limited trading of the Company’s Common Stock, the placement of a Securities Act of 1933 legend on the Common Stock which restricts its resale until there is a valid exemption for resale(for example, an exemption under Rule 144 of the Securities Act of 1933 would not be available,the absence of registration rights, for a minimum period of twelve months, and the self determination of the value of the License by PSiTech. Neither PSiTech nor the Company obtained an independent valuation of the License in connection with the Transaction and the value was arbitrarily determined based in part on the factors listed above. Prior to the Transaction, we were a public reporting “shell company,” as defined in Rule 12b-2 of the Securities Exchange Act of 1934, as amended and the rules and regulations promulgated thereunder (“Exchange Act”).Accordingly, pursuant to the requirements of Item 2.01(f) of Form 8-K, set forth below, is the information that would be required if we were filing a general form for registration of securities on Form 10 under the Exchange Act, for our common stock, which is the only class of our securities subject to the reporting requirements of Section 13 or Section 15(d) of the Exchange Act upon consummation of the Transaction. 5 DESCRIPTION OF BUSINESS Overview In addition to consummating the Transaction, on June 9, 2014, we plan to operate as a business to consumers, and business to business, to provide services to customers that enable the consumer to access, build, change, monitor and manage their website from the convenience of their mobile telephone. We will act as the administrator for the customer and will reasonably monitor any developments that occur on their Go-Page Website of each customer as part of our ongoing administration. Our business plan is toprovide our customers with the simple tools that anyone, even those with no technical skills, can create a simple webpage easily, quickly, and by themselves. We will have a full range of services and resources to work with customers towards achieving our customers website and marketing goals. We will provide access to our services that are intended to betailored to each customers’ marketing and website needs. We are currently in discussions with several businesses and individuals to maximize our business potential and distribution reach. No assurances can be provided that any agreement will be reached.We believe we arein a unique position to capitalize on the North American market and deliver a transparent and customer focused website and mobile marketing solution.Our primary focus will be small,middle, and large businesses as well as individuals within North America. There are approximately 469.58 (according to Google) million people in North America, which makes it one of the most populous continents in the world and this represents our initial target market. Background We were organized under the laws of the State of Nevada on April 14, 2004 under the name “Empirical Ventures, Inc.” with an initial focus on IT solutions in the travel and tourism industry. On June 6, 2014,we affected a 1 for 35 reverse split of our common stock and changed our name to “Go-Page Corporation.” We have not generated any revenue from business operations to date. We have been able to raise additional funds to implement our operations.As a result, we consummated the Transaction with PSiTech Corporation. Strategy We plan to offer online and mobile website and marketing solutions for a monthly fee (initially at$29.95 USD)to customers in North America. At the initial stages of our business plan, all of our customers will have access to the standard Go-Page features, including,online technical support, Free mobile-optimized templates, Premium industry-specific templates, Premium customized templates, Free web address (domain name), Premium customized web address(domain name), SEO-friendly domain name suggestions, instant, easy search engine optimization(SEO), Social apps, reach your audience instantly ability, with all features having the ability to build, promote and market a customer's website either online or from the convenience of your mobile phone or tablet, free seminar programs including webinars, free software upgrades, the help desk for technical issues, and one on one Go-Page instruction. In addition, we will also offer,as standard Go-page features, maps and directions, daily deals promotion, photo gallery and YouTube video viewer , secure cloud storage, automatic data back-up, analytics and reports, mobile editing and updating, fast loading pages, E-commerce tools, easy-to-use user interface dashboard, and click to call. 6 Other Products/Services and Add-ons In future, although there can be no assurances as to when or if the services may be offered,we may make available to our customers other features for an additional charge. These prospective add-on features , include downloadable digital coupons, voice to text, 360 degree photo app, email address, premium customized email address, and essential business apps. We acknowledge that these additional features will require further technology programming and development and have allotted $265,000 from our proposed annual budget below to develop them. Revenues and Customers Currently, we have no revenues or customers. We plan to derive revenues from multiple sources. First, we plan on charging a monthly administration fee for our services and applications. Second, we plan to offer and display sponsorship and advertisements on our web site. We believe this may put us in a unique position with sponsors and larger companies for their online ad budgets. Thirdly, we plan to offer premium applications at an additional charge to our customers. Intellectual Property To date, we have not been granted any patents, trademarks, franchises, concessions or labor contracts at this time. However, we have prepared applications and filed for trademarks or other intellectual property protections in Canada and the United States. We have no assurance of our ability to continue to use such names in association with the sale of our products and services or the timing on the approvalof our applications. We intend to enter into confidentiality and proprietary rights agreements with our employees, consultants and other third parties and control access to software, documentation and other proprietary information. Weintend to apply for other protections in the form of patents and copyrights, if applicable. We cannot provide assurances as to the timing or completion of any actions intended to protect our Intellectual Property.Our policy is that employees are required to execute non-disclosure agreements as part of their employment agreements. Failure to provide adequate protection our proprietary rights could expose us to infringement of our rights by other parties and could offer similar services, significantly harming our competitive position and decreasing our revenues. Marketing We will strive to position ourselves as the leading website, online, and mobile marketing provider in North America. In today's technology driven world, we believe having services with a mobile and online element will position us for growth within the communication market. We plan to utilize various methods of marketing to gain brand recognition and market acceptance to establish ourselves in the mobile marketing and online market place. 7 We plan to establish a presence in the market, primarily through the use of traditional methods of marketing in conjunction with a viral marketing component geared towards mobile and online viewing. The highlighted points below are an overview of the various marketing channels and strategies we intend to employ. The campaign will focus on an overarching national strategy that will be complimented by regional efforts. The main goal is to sell our services to small, medium, and large businesses andindividuals throughout North America. We also intend to employ third party consultants to assist us in maximizing our online marketing and mobile applications. Search Engine Optimization (SEO),Google add words, and key words. Radio, which can be a very cost efficient way of positioning our brand online. Supporting local, regional and national business Social media i.e., Facebook, Twitter, etc. Television Mobile Telephone Networks Referral Programs Branding We plan to utilize various forms of media and print advertising to promote our brand. Anticipated forms of print media include brochures, advertisements in financial publications, and billboards.Our management will also attend and participate in key industry related trade shows throughout North America to promote our brand and products. We will design and utilize the internet as a forum to promote our brand that result in higher quality products. We will strive toregularly update our website to ensure proper informational flow to established and new customers. Mobile Marketing Industry Overview Management contends that some perceive mobile advertising as closely related to online or internet advertising, though we believe its reach is far greater - currently, most mobile advertising is targeted at mobile phones, that came estimably to a global total of 6.9 billion as of 2014 (Source: mobithinking.com). Notably computers, including desktops and laptops, are currently estimated at approximately 1.9 billion globally (Source: ask.com). 8 It is probable, in our management’s opinion,that advertisers and media industry will increasingly take account of a bigger and fast-growing mobile market, though it remains at around 2.7% of global advertising spending and is estimated to increase to 7.6% by 2016 (Source: statisa.com)Mobile media is evolving rapidly, and while we believe mobile phones will continue to be the mainstay, it is not clear whether mobile phones based on cellular backhaul, or smart phones based on WiFi hot spot, or WiMAX hot zone, will also strengthen. However, as an illustration of theemergence of this form of advertising, that there is now a dedicated global advertising awards ceremony organized every year by Vision gain, abusiness information portal. In information provided by the research firm Berg Insight, as mobile phones outnumber Television sets by over 3 to 1, and PC based internet users by over 4 to 1, and the total laptop and desktop PC population by nearly 5 to 1, advertisers in many markets, we contend,have recently rushed to this media.In Spain 75% of mobile phone owners receive ads, in France 62% and in Japan 54%.More remarkably as mobile advertising matures, like in the most advanced markets, the user involvement also matures. In Japan today, already 44% of mobile phone owners click on ads they receive on their phones. Mobile advertising was worth 900 million dollars in Japan alone. According to the research firm Berg Insight, the global mobile advertising market that was estimated to € 1 billion in 2008 Furthermore, Berg Insight forecasts the global mobile advertising market to grow at a compound annual growth rate of 43 percent to € 8.7 billion in 2014. In the Q2 2013 "State of Mobile Advertising Report" by Opera Mediaworks, it is reported that mobile advertising is growing globally at a rapid rate. Opera Mediaworks reports that rich media ads are now averaging a 1.53 percentage click rate among users. App large banner ads are still the most popular, but they are on the decline. Types of mobile ads In some markets, this type of advertising is most commonly seen as a Mobile Web Banner (top of page) or Mobile Web Poster (bottom of page banner), while in others, it is dominated by SMS advertising Other forms include MMS advertising, advertising within mobile games and mobile videos, during mobile TV receipt, full-screen interstitials, which appear while a requested item of mobile content or mobile web page is loading up, and audio advertisements that can take the form of a jingle before a voicemail recording, or an audio recording played while interacting with a telephone-based service such as movie ticketing or directory assistance. The Mobile Marketing Association and the IAB (Interactive Advertising Bureau) has published mobile advertising guidelines, but we contend that it is difficult to keep such guidelines current in such a fast-developing area. The effectiveness of a mobile media ad campaign, in our estimation,can be measured in a variety of ways. The main measurements are impressions (views) and click-through rates. 9 They are also sold to advertisers by views (Cost Per Impression) or by click-through (Cost Per Click). Additional measurements include conversion rates, such as click-to-call rates and other degrees of interactive measurement. Mobile media can run on a mobile web page or within a mobile application, often referred to as in-App. One of the popular models in mobile advertising,in our estimation,is Cost Per Install (CPI) where there the pricing model is based on the user installing an App on their mobile phone. CPI Mobile Advertising Networks work either as incent or non-incent. In the incent model the user is given virtual points or rewards to install the game or App. Mobile Rich Media In addition to standard mobile display banners, our management has observed a growing trendto include rich media execution within the banner ads. This includes banners that would expand to a larger size, offering advertisers a larger display to communicate their message. Games within the banner to make the experience more interactive or a video within the banner space. There are limitations to rich media on mobile because all of the coding must be done in HTML5, since the iOS does not support flash. Government Regulations The conduct of our business, and the production, distribution, sale, advertising, labeling, safety, transportation and use of our products, may be subject to various laws and regulations administered by federal, state and local governmental agencies in North America, as well as to foreign laws and regulations administered by government entities and agencies in markets where we may operate and sell our products and services. We are unaware of any licenses or regulations that we have to adhere to and it is our policy to abide by the laws and regulations that apply to our business. We may also be subject to a number of U.S. federal or state laws and regulations that affect companies conducting business on the Internet, many of which are still evolving and being tested in courts, and could be interpreted in ways that could harm our business. These may involve user privacy, rights of publicity, data protection, content, intellectual property, distribution, electronic contracts and other communications, competition, protection of minors, consumer protection, taxation and online payment services. We will rely on legal and operational compliance programs, as well as local counsel, to guide our business in complying with applicable laws and regulations of the jurisdictions in which we do business. We do not anticipate at this time that the cost of compliance with U.S. and foreign laws will have a material financial impact on our operations, business or financial condition, but there are no guarantees that new regulatory and tariff legislation may not have a material negative effect on our business in the future. 10 Employees Go-Page currently has 3 full-time employees and no part-time employees. All employees are required to execute non-disclosure agreements as part of their employment agreements. We believe our relations with our employees are good. None of our employees are subject to collective bargaining agreements. Subsidiaries We have no subsidiaries. WHERE YOU CAN GET ADDITIONAL INFORMATION We file annual, quarterly and current reports, proxy statements and other information with the SEC. You may read and copy our reports or other filings made with the SEC at the SEC’s Public Reference Room, located at treet, N.E., Washington, DC 20549. You can obtain information on the operations of the Public Reference Room by calling the SEC at 1-800-SEC-0330. You can also access these reports and other filings electronically on the SEC’s web site, www.sec.gov. ITEM 1A.RISK FACTORS The risks and uncertainties described below are not the only ones facing us. Other events that we do not currently anticipate or that we currently deem immaterial also may affect our results of operations and financial condition. If any events described in the risk factors actually occur, our business, operating results, prospects and financial condition could be materially harmed. In connection with the forward looking statements that appear elsewhere in this annual report, you should also carefully review the cautionary statement referred to under “Cautionary Statement Regarding Forward Looking Statements.” You should carefully review the risk factors together with all other information contained in this Annual Report on Form 10-K, and in prior reports pursuant to the Securities Exchange Act of 1934, as amended and the Securities Act of 1933, as amended. Our risk factors, including but not limited to the risk factors listed below, are as follows: SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS OF OUR BUSINESS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED. 11 The report of our independent registered public accounting firm contains explanatory language that substantial doubt exists about our ability to continue as a going concern. The independent auditor’s report on our financial statements contains explanatory language that substantial doubt exists about our ability to continue as a going concern.Due to our lack of operating history and present inability to generate revenues, we have sustained operating losses since our inception.As of June 30, 2014, we had $39,118in cash, and accumulated net losses of $711,973 since inception.If we are unable to obtain sufficient financing in the near term as required or achieve profitability, then we would, in all likelihood, experience severe liquidity problems and may have to curtail our operations.If we curtail our operations, we may be placed into bankruptcy or undergo liquidation, the result of which will adversely affect the value of our common shares. We may not have access to sufficient capital to pursue our business and therefore would be unable to achieve our planned future growth. We intend to pursue a strategy that includes development of our Company’s business plan.Currently we have limited capital, which is insufficient to pursue our plans for development and growth.Our ability to implement our Company’s plans will depend primarily on our ability to obtain additional private or public equity or debt financing.Such financing may not be available, or we may be unable to locate and secure additional capital on terms and conditions that are acceptable to us.Financing exploration plans through equity financing will have a dilutive effect on our common shares.Our failure to obtain additional capital will have a material adverse effect on our business. Our common shares have been subject to penny stock regulation in the United States of America. Our common shares have been subject to the provisions of Section 15(g) and Rule 15g-9 of the (US) Securities Exchange Act of 1934, as amended (the “Exchange Act”), commonly referred to as the “penny stock” rule.Section 15(g) sets forth certain requirements for transactions in penny stocks and Rule 15g-9(d)(1) incorporates the definition of penny stock as that used in Rule 3a51-1 of the Exchange Act.The Commission generally defines penny stock to be any equity security that has a market price less than US$5.00 per share, subject to certain exceptions.Rule 3a51-1 provides that any equity security is considered to be penny stock unless that security is: registered and traded on a national securities exchange meeting specified criteria set by the Commission; issued by a registered investment company; excluded from the definition on the basis of price (at least US$5.00 per share) or the registrant’s net tangible assets; or exempted from the definition by the Commission. If our common shares are deemed to be “penny stock”, trading in common shares will be subject to additional sales practice requirements on broker/dealers who sell penny stock to persons other than established customers and accredited investors. Financial Industry Regulatory Authority, Inc. (“FINRA”) sales practice requirements may limit a shareholder’s ability to buy and sell our common shares. In addition to the “penny stock” rules described above, FINRA has adopted rules that require that in recommending an investment to a client, a broker-dealer must have reasonable grounds for believing that the investment is suitable for that client.Prior to recommending speculative low priced securities to their non-institutional clients, broker-dealers must make reasonable efforts to obtain information about the client’s financial status, tax status, investment objectives and other information.Under interpretations of these rules, FINRA believes that there is a high probability that speculative low priced securities will not be suitable for at least some clients.FINRA requirements make it more difficult for broker-dealers to recommend that their clients buy our common shares, which may limit your ability to buy and sell our stock and have an adverse effect on the market for our shares. 12 As a public company we are subject to complex legal and accounting requirements that will require us to incur significant expenses and will expose us to risk of non-compliance. As a public company, we are subject to numerous legal and accounting requirements in both Canada and the United States of America that do not apply to private companies. The cost of compliance with many of these requirements is material, not only in absolute terms but, more importantly, in relation to the overall scope of the operations of a small company.Our relative inexperience with these requirements may increase the cost of compliance and may also increase the risk that we will fail to comply.Failure to comply with these requirements can have numerous adverse consequences including, but not limited to, our inability to file required periodic reports on a timely basis, loss of market confidence, delisting of our securities and/or governmental or private actions against us.We cannot assure you that we will be able to comply with all of these requirements or that the cost of such compliance will not prove to be a substantial competitive disadvantage vis-à-vis privately held and larger public competitors. Compliance with changing regulation of corporate governance and public disclosure will result in additional expenses and pose challenges for our management. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and regulations promulgated thereunder, the Sarbanes-Oxley Act andSEC regulations, have created uncertainty for public companies and significantly increased the costs and risks associated with accessing the U.S. public markets.Our management team needs to devote significant time and financial resources to comply with both existing and evolving standards for public companies, which will lead to increased generaland administrative expenses and a diversion of management time and attention from revenue generating activities to compliance activities. The price at which you purchase our common shares may not be indicative of the price that will prevail in the trading market. You may be unable to sell your common shares at or above your purchase price, which may result in substantial losses to you. The market price for our common shares is particularly volatile given our status as a relatively unknown company with a small and thinly traded public float, limited operating history and lack of profits which could lead to wide fluctuations in our share price. The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer.The volatility in our share price is attributable to a number of factors.First our common shares, at times, are thinly traded.As a consequence of this lack of liquidity, the trading of relatively small quantities of shares by our shareholders may disproportionately influence the price of those shares in either direction.The price for our shares could, for example, decline precipitously in the event that a large number of our common shares are sold on the market without commensurate demand, as compared to a seasoned issuer which could better absorb those sales without adverse impact on its share price.Second, we are a speculative or “risky” investment due to our limited operating history, lack of profits to date and uncertainty of future market acceptance for our potential products. As a consequence, more risk-adverse investors may, under the fear of losing all or most of their investment in the event of negative news or lack of progress, be more inclined to sell their shares on the market more quickly and at greater discounts than would be the case with the stock of a seasoned issuer.Many of these factors are beyond our control and may decrease the market price of our common shares, regardless of our performance.We cannot make any predictions as to what the prevailing market price for our common shares will be at any time or as to what affect that the sale of shares or the availability of common shares for sale at any time will have on the prevailing market price. Shareholders should be aware that, according to SEC Release No. 34-29093, the market for penny stocks has suffered in recent years from patterns of fraud and abuse.Such patterns include control of the market for the security by one or a few broker-dealers that are often related to the promoter or issuer;manipulation of prices through prearranged matching of purchases and sales and false and misleading press releases; boiler room practices involving high-pressure sales tactics and unrealistic price projections by inexperienced sales persons; excessive and undisclosed bid-ask differential and markups by selling broker-dealers; and the wholesale dumping of the same securities by promoters and broker-dealers after prices have been manipulated to a desired level, along with the resulting inevitable collapse of those prices and with consequent investor losses.Our management is aware of the abuses that have occurred historically in the penny stock market.Although we do not expect to be in a position to dictate the behavior of the market or of broker-dealers who participate in the market, management will strive within the confines of practical limitations to prevent the described patterns from being established with respect to our securities.The occurrence of these patterns or practices could increase the volatility of our share price. 13 Volatility in our common share price may subject us to securities litigation, thereby diverting our resources that may have a material effect on our profitability and results of operations. The market for our common shares is characterized by significant price volatility when compared to seasoned issuers, and we expect that our share price will continue to be more volatile than a seasoned issuer for the indefinite future.In the past, plaintiffs have often initiated securities class action litigation against a company following periods of volatility in the market price of its securities.We may in the future be the target of similar litigation.This type of litigation could result in substantial costs and could divert management’s attention and resources. Failure to achieve and maintain effective internal controls in accordance with Section 404 of the Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”) could have a material adverse effect on our business and our operating results. If we fail to comply with the requirements of Section 404 of the Sarbanes-Oxley Act regarding internal control over financial reporting or to remedy any material weaknesses in our internal controls that we may identify, such failure could result in material misstatements in our financial statements, cause investors to lose confidence in our reported financial information and have a negative effect on the trading price of our common shares. Pursuant to Section 404 of the Sarbanes-Oxley Act and current SEC regulations, we are required to prepare assessments regarding internal controls over financial reporting.In connection with our on-going assessment of the effectiveness of our internal control over financial reporting, we may discover “material weaknesses” in our internal controls as defined in standards established by the Public Company Accounting Oversight Board, or the PCAOB.A material weakness is a significant deficiency, or combination of significant deficiencies, that results in more than a remote likelihood that a material misstatement of the annual or interim financial statements will not be prevented or detected.The PCAOB defines “significant deficiency” as a deficiency that results in more than a remote likelihood that a misstatement of the financial statements that is more than inconsequential will not be prevented or detected. In the event that a material weakness is identified, as it has been for this report, subject to expansion of the size of our Company and our finance department, we will employ qualified personnel and adopt and implement policies and procedures to address any material weaknesses that we identify.However, the process of designing and implementing effective internal controls is a continuous effort that requires us to anticipate and react to changes in our business and the economic and regulatory environments and to expend significant resources to maintain a system of internal controls that is adequate to satisfy our reporting obligations as a public company.We cannot assure you that the measures we will take will remediate any material weaknesses that we may identify or that we will implement and maintain adequate controls over our financial process and reporting in the future. Any failure to complete our assessment of our internal control over financial reporting, to remediate any material weaknesses that we may identify or to implement new controls, or difficulties encountered in their implementation, could harm our operating results, cause us to fail to meet our reporting obligations or result in material misstatements in our financial statements.Any such failure could adversely affect the results of the management evaluations of our internal controls.Inadequate internal controls could also cause investors to lose confidence in our reported financial information, which could have a negative effect on the trading price of our common shares. 14 Should we lose the services of our key executives, our financial condition and proposed expansion may be negatively impacted. We depend on the continued contributions of our executive officers to work effectively as a team, to execute our business strategy and to manage our business.The loss of key personnel, or their failure to work effectively, could have a material adverse effect on our business, financial condition, and results of operations.Specifically, we rely on, Peter Schulhof, our President and CEO, and Anthony Jackson, our Chief Financial Officer.We do not maintain key man life insurance.Should we lose any or all of their services and we are unable to replace their services with equally competent and experienced personnel, our operational goals and strategies may be adversely affected, which will negatively affect our potential revenues. We do not intend to pay dividends. We do not anticipate paying cash dividends on our common shares in the foreseeable future.We may not have sufficient funds to legally pay dividends.Even if funds are legally available to pay dividends, we may nevertheless decide, in our sole discretion, not to pay dividends.The declaration, payment and amount of any future dividends will be made at the discretion of our board of directors, and will depend upon, among other things, the results of our operations, cash flows and financial condition, operating and capital requirements, and other factors our board of directors may consider relevant.There is no assurance that we will pay any dividends in the future, and, if dividends are paid, there is no assurance with respect to the amount of any such dividend. We are exposed to general economic conditions, which could have a material adverse impact on our business, operating results and financial condition. Recently there have been adverse conditions and uncertainty in the global economy as the result of unstable global financial and credit markets, inflation, and recession. These unfavorable economic conditions and the weakness of the credit market may continue to have, an impact on our Company’s business and our Company’s financial condition. The current global macroeconomic environment may affect our Company’s ability to access the capital markets may be severely restricted at a time when our Company wishes or needs to access such markets, which could have a materially adverse impact on our Company’s flexibility to react to changing economic and business conditions or carry on our operations. Future issuances of shares for various considerations including working capital and operating expenses will increase the number of shares outstanding which will dilute existing investors and may have a depressive effect on the company's stock price. There may be substantial dilution to our shareholders purchasing in future offerings as a result of future decisions of the Board of Directors to issue shares without shareholder approval for cash, services, payment of debt or acquisitions. 15 Public disclosure requirements and compliance with changing regulation of corporate governance pose challenges for our management team and result in additional expenses and costs which may reduce the focus of management and the profitability of our company. Changing laws, regulations and standards relating to corporate governance and public disclosure, including the Dodd-Frank Wall Street Reform and Consumer Protection Act and the rules and regulations promulgated thereunder, the Sarbanes-Oxley Act andSEC regulations, have created uncertainty for public companies and significantly increased the costs and risks associated with accessing the U.S. public markets. Our management team will need to devote significant time and financial resources to comply with both existing and evolving standards for public companies, which will lead to increased generaland administrative expenses and a diversion of management time and attention from revenue generating activities to compliance activities. SHOULD ONE OR MORE OF THE FOREGOING RISKS OR UNCERTAINTIES MATERIALIZE, OR SHOULD THE UNDERLYING ASSUMPTIONS PROVE INCORRECT, ACTUAL RESULTS MAY DIFFER SIGNIFICANTLY FROM THOSE ANTICIPATED, BELIEVED, ESTIMATED, EXPECTED, INTENDED OR PLANNED ITEM 1B.UNRESOLVED STAFF COMMENTS None. ITEM 2.PROPERTIES Our offices are currently located at 500 North Rainbow Road Suite, 300, Las Vegas Nevada 89107, and our telephone number is 702-448-8179.As of the date of this filing, we have not sought to move or change our office site as our space is adequate to meet our needs.We do not own any real property. ITEM 3.LEGAL PROCEEDINGS On December 31, 2014,PsiTech Corporation and Go-Page Corporation commenced litigation proceedings against former Go-Page Director and Officer Stewart E. Irvine and filed an Amended Complaint as Co-Plaintiffs in Clark County, NevadaDistrict Court against Stewart E. Irvine a former Director and Officer of Go-Page Corporation (Case No:A-14-709444-C). The Plaintiffs (PsiTech Corporation and Go-Page Corporation), as a result of the amended complaint have asked the Courts for eight (8) counts of relief against Irvine, which include, 1. Declaratory Relief. 2. Specific Performance. 3. Breach of Contract. 4. Breach of Implied Covenant of Good Faith and Fair Dealing. 5. Gross Mismanagement and Breach of Fiduciary Duty. 6. Constructive Fraud. 7. Fraudulent Misrepresentation.8. Preliminary and Permanent Injunction. In February of 2015 PsiTech's Litigation was over turned by the Nevada Court because of a Jurisdictional Issue. However, Go-page Corporation has been allowed by Court to continue their Litigation against Irvine and it is still ongoing. ITEM 4.[MINE SAFETY DISCLOSURES] Not applicable. 16 PART II ITEM 5. MARKET FOR THE COMPANY’S COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND ISSUER PURCHASES OF EQUITY SECURITIES Common Stock Our common stock had been originally quoted on the OTC Bulletin Board on July 28, 2008 under the symbol “EMLV" and since on the Pink Sheets, commenced March 26, 2010 under the symbol "EMLV". On June 6, 2014 the Company affected a 1 for 35 reverse split, a name change to Go-Page Corporation and a symbol change to "GOPG". The following table sets forth the high and low bid prices for our Common Stock per quarter as reported by the OTCBB for the quarterly periods indicated below based on our fiscal year end of June 30, 2014. These prices represent quotations between dealers without adjustment for retail mark-up, markdown or commission and may not represent actual transactions. Fiscal Quarter High Low First Quarter (July 1, 2013– September 30, 2013) $0 $0 Second Quarter (October 1, 2013– December31, 2013) $0 $0 Third Quarter (January 1, 2014– March31, 2014) $0 $0 Fourth Quarter (April 1, 2014– June 30, 2014) $0 $0 From the period from inception to June 30, 2014 there has not been any trading in the common shares of the Company. Record Holders As of June 30, 2014, an aggregate of 60,533,905 shares of our Common Stock were issued and outstanding and were owned by approximately 44 holders of record, based on information provided by our transfer agent. Recent Sales of Unregistered Securities As of June 30, 2014 we have sold shares of unregistered securities. All of these shares were acquired from us in private placements or conversion of debt that were exempt from registration under Regulation S of the Securities Act of 1933 and were sold to foreign residents. 17 The shares include the following: 1.On May 7, 2004, we issued 5,000,000 shares of common stock at a price of $0.001 per share for cash proceeds of $5,000 to our President (the funds from this offering were received by May 7, 2004); and 2. Between May 8, 2004 and November 30, 2004 we issued 4,586,662 shares of common stock to 37 non-affiliate Canadian residents at a price of $0.015 per share for cash proceeds of $68,800. 3.Between December 1, 2013 and January 31, 2014 we received subscriptions for 2,261,667 shares of common stock to 12 non-affiliate Canadian residents at a price of $0. 15 per share for cash proceeds of $339,250. These shares were issued subsequent to June 30, 2014 and issued in July 2014. On June 9, 2014 the company issued 20,000,000 restricted shares to Psitech Corporation as part consideration of the transaction between PsiTech Corporation and Go-Page Corporation. 4.On June 12, 2014 a total of $40,000 of accrued salaries of two Officers and Directors were converted to 40,000,000 restricted common shares of Go-Page Corporation. 5. On June 27, 2014 a total of 50,000 of unrelated party loans were converted to 200,000 restricted common shares common shares of Go-Page Corporation. 6. On June 27, 2014 a total of 15,000 of relaetd party loans were converted to 60,000 restricted common shares common shares of Go-Page Corporation. 7. September 11, 2014 the Company Issued 100,000 Restricted Common Stock to former Director and Officer Derek Ward. 8. On March 11, 2015 Peter Schulhof subscribed for 20,000,000 Common restricted common shares at a price of $0.001 with the Company having received funds totaling $20,000. The offer and sale of all shares of our common shares and warrants listed above were affected in reliance on the exemptions for sales of securities not involving a public offering, as set forth in Regulation S promulgated under the Securities Act. The Investor acknowledged the following: Subscriber is not a United States Person, nor is the Subscriber acquiring the shares of our common stock and warrants directly or indirectly for the account or benefit of a United States Person. None of the funds used by the Subscriber to purchase the shares of our common stock and warrants have been obtained from United States Persons. For purposes of this Agreement, "United States Person" within the meaning of U.S. tax laws, means a citizen or resident of the United States, any former U.S. citizen subject to Section 877 of the Internal Revenue Code, any corporation, or partnership organized or existing under the laws of the United States of America or any state, jurisdiction, territory or possession thereof and any estate or trust the income of which is subject to U.S. federal income tax irrespective of its source, and within the meaning of U.S. securities laws, as defined in Rule 902(o) of Regulation S, means: (i) any natural person resident in the United States; (ii) any partnership or corporation organized or incorporated under the laws of the United States; (iii) any estate of which any executor or administrator is a U.S. person; (iv) any trust of which any trustee is a U.S. person; (v) any agency or branch of a foreign entity located in the United States; (vi) any non-discretionary account or similar account (other than an estate or trust) held by a dealer or other fiduciary for the benefit or account of a U.S. person; (vii) any discretionary account or similar account (other than an estate or trust) held by a dealer or other fiduciary organized, incorporated, or (if an individual) resident in the United States; and (viii) any partnership or corporation if organized under the laws of any foreign jurisdiction, and formed by a U.S. person principally for the purpose of investing in securities not registered under the Securities Act, unless it is organized or incorporated, and owned, by accredited investors (as defined in Rule 501(a)) who are not natural persons, estates or trusts. Further, we anticipate that additional funding will be in the form of equity financing from the sale of our common stock. However, we cannot provide investors with any assurance that we will be able to raise sufficient funding for additional phases of exploration. We currently believe that debt financing will not be an alternative for funding additional phases of exploration. We do not have any arrangements in place for any future equity financing. 18 Re-Purchase of Equity Securities None. Dividends We have not declared any dividends on our common stock since our inception. There are no dividend restrictions that limit our ability to pay dividends on our common stock in our Articles of Incorporation or bylaws. Chapter 78 of the Nevada Revised Statutes (the “NRS”), does provide certain limitations on our ability to declare dividends. Section 78.288 of Chapter 78 of the NRS prohibits us from declaring dividends where, after giving effect to the distribution of the dividend we would not be able to pay our debts as they become due in the usual course of business; or except as may be allowed by our Articles of Incorporation, our total assets would be less than the sum of our total liabilities plus the amount that would be needed, if we were to be dissolved at the time of the distribution, to satisfy the preferential rights upon dissolution of stockholders who may have preferential rights and whose preferential rights are superior to those receiving the distribution. Securities Authorized for Issuance Under Equity Compensation Plans None. ITEM 6.SELECTED FINANCIAL DATA We are a smaller reporting company as defined by Rule 12b-2 of the Securities Exchange Act of 1934 and are not required to provide the information under this item. 19 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION OPERATIONS ("MD&A") The following is management’s discussion and analysis (|MD&A”) of certain significant factors that have affected our financial position and operating results during the periods included in the accompanying consolidated financial statements, as well as information relating to the plans of our current management. This report includes forward-looking statements. Generally, the words “believes,” “anticipates,” “may,” “will,” “should,” “expect,” “intend,” “estimate,” “continue,” and similar expressions or the negative thereof or comparable terminology are intended to identify forward-looking statements. Such statements are subject to certain risks and uncertainties, including the matters set forth in this report or other reports or documents we file with the Securities and Exchange Commission from time to time, which could cause actual results or outcomes to differ materially from those projected. Undue reliance should not be placed on these forward-looking statements which speak only as of the date hereof. We undertake no obligation to update these forward-looking statements. The following discussion and analysis should be read in conjunction with our financial statements and the related notes thereto and other financial information contained elsewhere in this Form 10-K The Company's MD&A is comprised of significant accounting estimates made in the normal course of its operations, overview of the Company's business conditions, results of operations, liquidity and capital resources and contractual obligations. The Company did not have any off balance sheet arrangements as of June 30, 2013 or June 30, 2014. The discussion and analysis of the Company’s financial condition and results of operations is based upon its financial statements, which have been prepared in accordance with generally accepted accounting principles generally accepted in the United States (or "GAAP"). The preparation of those financial statements requires us to make estimates and judgments that affect the reported amount of assets and liabilities at the date of its financial statements. Actual results may differ from these estimates under different assumptions or conditions. Our principal executive offices for the Registrant are located at: 500 North Rainbow Road, Suite 300, Las Vegas, Nevada 89107. The monthly rent for this property and related expenses are approximately $250 per month on a month to month basis.The Registrant’s main telephone number is:702-448-8179 The Registrant’s website is located at: www.gopage.com. We own no real estate or physical property. 20 PLAN OF OPERATIONS We plan to operate as a business to consumers, and business to business, to provide services to customers that enable the consumer to access, build, change, monitor and manage their website from the convenience of their mobile telephone. We will act as the administrator for the customer and will reasonably monitor any developments that occur on their Go-Page Website of each customer as part of our ongoing administration. We will have a full range of services and resources to work with customers towards achieving our customers website and marketing goals. We will provide access to our services that are intended to betailored to each customers’ marketing and website needs. We are currently in discussions with several businesses and individuals to maximize our business potential and distribution reach.No assurances can be provided that any agreement will be reached.We believe we arein a unique position to capitalize on the North American market and gain a first move advantage to deliver a transparent and customer focused website and mobile marketing solution.Our primary focus will be small,middle and large businesses as well as individuals within North America. There are approximately 469.58 (according to Google)million people in North America, which makes it one of themost populous continents in the world and this represents our initial target market. We plan to offer online and mobile website and marketing solutions for a monthly fee ( initially at $29.95 USD) to customers in North America. At the initial stages of our business plan all of our customers will haveaccess to the standard Go-Page features, including, 24 hour technical support, Free mobile-optimized templates, Premium industry-specific templates, Premium customized templates, Free web address(domain name), Premium customized web address(domain name), SEO-friendly domain name suggestions, instant, easy search engine optimization(SEO), Social apps, reach your audience instantly ability, with all features having the ability to build, promote and market a customer's website either online or from the convenience of your mobile phone or tablet, free seminar programs including webinars, free software upgrades, the help desk for technical issues, and one on one Go-Page instruction. In addition, we will also offer as standard Go-page features, add maps and directions, daily deals promotion, add photos and videos instantly, Secure cloud storage, automatic data back-up, analytics and reports, mobile editing and updating, fast loading pages, E-commerce tools, easy-to-use dashboard, and click to call. A material challenge to our business operations will be getting enough customers. In order to achieve this goal we will have to create incentives through advertising and other marketing venues, also, through a referral program for our customers to inform others of our services. We will encourage customers to share news about their services through email, Facebook, and Twitter, and other social media websites. If we are unable to attract customers it may have a material impact on our revenues or income or may result in our liquidity decreasing. Limited Operating History; Need for Additional Capital There is limited historical financial information about us upon which to base an evaluation of our performance. We are a development stage company and have not generated any revenues. We cannot guarantee we will be successful in our business operations. Our business is subject to risks inherent in the establishment of a new business enterprise, including limited capital resources and possible cost overruns due to price and cost increases in services and products. 21 To become profitable and competitive, we have to establish agreements with established service providers and or businesses to enable us to offer these venues to our customers. We have no assurance that future financing will be available to us on acceptable terms. If financing is not available on satisfactory terms, we may be unable to continue, develop or expand our operations. Equity financing could result in additional dilution to our existing stockholders. We anticipate that we will need to meet our ongoing cash requirements through the generation of revenue and equity and/or debt financing. We estimate, but can provide no assurances,that our expenditures over the next 12 months will be approximately $2,738,696 as described in the table below.These estimates may change significantly depending on the nature of our future business activities and our ability to raise capital. If we are not able to raise sufficient funds to fully implement our startup business plan for the next year as anticipated, we will scale our business development in line with available capital.Our primary priority will be to retain our reporting status with the Securities and Exchange Commissionwhich means that we will first ensure that we have sufficient capital to cover our legal and accounting expenses.Once these costs are accounted for, in accordance with how much financing we are able to secure, we will focus on market awareness, and servicing costs as well as marketing and advertising to social media marketing websites. We will likely not expend funds on the remainder of our planned activities unless we have the required capital. We anticipate that we will incur over the next twelve months the following expenses*: Type Amount $ Percent Salaries 8 % Professional services (Agent Commissions) 16 % (IT development) 3 % Hardware and equipment 1 % Professional services (Public company expenses) 3 % (lawyers and accountants) 1 % Programming IT development 2 % Office, rent and expenses 0 % Travel expenses 1 % Government Fees (Corporate Tax provision) 24 % Business Development fees 6 % Servers and bandwidth 5 % Bank fees and interest 6 % Administration 17 % Marketing and Advertisement 7
